Citation Nr: 0822587	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969 and again from August 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which, among other things, denied the 
benefits sought on appeal.  The veteran originally appealed 
the denial of service connection for post-traumatic stress 
disorder, but that benefit was granted in a March 2007 rating 
decision.  As such, the issue is no longer on appeal as the 
benefit sought was granted in full.

The veteran appeared and gave personal testimony before the 
Board in December 2007.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he currently experiences bilateral 
hearing loss and tinnitus as results of his service as a 
carpenter in the United States Army for six years.  He stated 
that he worked with jackhammers, explosives and other loud 
equipment on a regular basis without hearing protection.  The 
veteran credibly testified before the Board that he did not 
seek treatment for hearing problems during service or 
currently, but that he was advised verbally by a private 
physician in 1994 that he had hearing loss consistent with a 
person who had fired weapons in the military.  He stated that 
he had not noticed having hearing loss until that time and 
that he could not recall when ringing in his ears had begun 
because it had existed for very long.

Consistent with the veteran's testimony, there is no evidence 
of treatment for hearing loss and/or tinnitus either during 
service or after service.  At a psychiatric evaluation in May 
2002, the veteran related having no physical health problems 
other than a hearing deficit.  

The veteran underwent VA examination.  Although the report is 
dated in July 1998, there is some question about this date as 
the examination appears to have been ordered in conjunction 
with the veteran's February 2004 application for VA benefits.  
Nonetheless, the veteran was determined to have bilateral 
sensorineural hearing loss.  Tinnitus was discussed in the 
medical report as having been present for many years, but it 
was not specifically diagnosed.  Additionally, the examiner 
did not render an opinion as to the etiology of the veteran's 
hearing disabilities.

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
absence of any one element will result in the denial of 
service connection.  See Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  

Based on the record as it stands, there is insufficient 
evidence to grant the benefits sought.  In reviewing the 
evidence, however, the Board finds that the veteran has 
presented credible evidence that he experiences both hearing 
loss and tinnitus and that his only significant noise 
exposure was during service as he worked as a security guard, 
messenger, letter carrier and vender at Madison Square Garden 
after service.  The veteran is competent to testify as to the 
presence of observable symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  His testimony may be 
considered an indication that the current disability may be 
associated with his service in light of the service record 
showing that he worked in construction.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, the claims 
must be remanded for additional development of the medical 
record pursuant to 38 C.F.R. § 3.159(c)(4).

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claim for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the five elements of a service-connection 
claim, including evidence needed to assign an initial rating 
and appropriate effective date, must also be provided.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, 
the veteran should be advised of his rights and 
responsibilities under the VCAA pursuant to Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of his rights and 
responsibilities under the VCAA pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, ensure that notice 
of evidence necessary to substantiate all 
five elements of a service-connection 
claim is provided.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his complaints of hearing 
loss and ringing in the ears.  The claims 
folder should be provided to the examiner 
and the examiner should be requested to 
comment on the veteran's in-service noise 
exposure as well as his post-service 
noise exposure, and the assertion that he 
did not notice having a hearing loss 
until 1994.  The examiner should render 
all appropriate diagnoses and, for each 
disability diagnosed, state whether it is 
at least as likely as not that the 
disability began during service or as a 
consequence of service.  Each opinion 
provided must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



